Citation Nr: 0811604	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  03- 01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disease, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1954 to May 1956 and from August 1956 to March 1981.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the 
Philadelphia RO.  In January 2006, a Travel Board hearing was 
held before the undersigned.  A transcript of this hearing is 
associated with the claims file.  In May 2006 these matters 
were remanded for additional development and notice.


FINDINGS OF FACT

1.  The veteran's current pulmonary disability was not 
manifested in service, and is not shown to be related to his 
service to include as due to exposure to Agent Orange 
therein.

2.  The veteran's hypertension was not manifested in service 
or in the first postservice year, and is not shown to be 
related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a pulmonary disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) further held that the notice requirements of 
the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).

December 2000, February 2001, and May 2001 letters (prior to 
the initial adjudication of the claims) provided initial 
VCAA-mandated notice regarding the claims.  The veteran was 
advised of what was necessary to establish service connection 
and of his and VA's responsibilities in the development of 
the claims.  In May 2002, May 2003, April 2005, and December 
2006 letters, he was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also advised to 
submit relevant evidence in his possession, and provided 
notice regarding disability ratings and the effective dates 
of awards.  

The October 2002 statement of the case (SOC) and April 2005, 
July 2005, and September 2007 supplemental SOCs (SSOCs) 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the basis for the denial of 
the claims.  While complete notice was not provided prior to 
the initial adjudication of the claim, it did not affect the 
essential fairness of the adjudication process.  He has 
received all critical notice, and has had ample opportunity 
to participate in the adjudicatory process.  The claims were 
readjudicated in September 2007 after all critical notice was 
provided.  He is not prejudiced by any technical notice 
timing or content defect that may have occurred earlier, nor 
is it otherwise alleged.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has attempted on 
several occasions, albeit unsuccessfully, to obtain the 
veteran's service medical records (SMRs).  Correspondence 
from the National Personnel Records Center (NPRC) reflects 
that the veteran's SMRs were not at that facility, but had 
been sent to the Pittsburgh RO in March 1981 (on separation 
from service).  VA has a heightened duty to assist the 
veteran in developing his claims since the records have been 
lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

Alternate source development for SMRs is not possible here 
because the veteran has not identified treatment facilities 
or hospitals, or dates of treatment where he was since for 
pertinent complaints in service.  The record includes VA 
treatment records and private medical statements; and the 
veteran has been advised what records were 
secured/considered.  On remand, the Board requested treatment 
records from the veteran's private physician (which the RO 
had previously sought, but did not receive).  The veteran was 
advised of the importance of these records as the SMRs were 
not available.  The records (apparently dating back to 1981) 
have not been submitted, and now appear to be unavailable, as 
the physician died during the intervening period, and his 
office was apparently vandalized.  With respect to this 
development the Board notes that the "The duty to assist is 
not always a one-way street".  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The veteran's claim has been pending many 
years, and through most of them, it appears, his private  
physician's records were available, yet the veteran made no 
effort to secure them for the record, despite being advised 
that they constituted evidence critical to his claim.  

While the veteran was not afforded examinations as to these 
service connection claims, the Board concludes that a VA 
examination is not necessary.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court explained its interpretation 
of 38 C.F.R. § 3.159(c)(4).  This regulation provides that an 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
a disability; and (B) establishes that the veteran suffered 
an event, injury, or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The Court noted 
that the third prong of 38 C.F.R. § 3.159(C)(4) is a low 
"threshold" standard.  

The above-listed factors as to when a VA examination is 
necessary are not shown, and even the low 'threshold" 
standard is not met.  There is no postservice evidence of 
either disability until years after service and no competent 
evidence that suggests there may be a nexus between the 
claimed disabilities and the veteran's service (including as 
due to Agent Orange exposure therein).  Under these 
circumstances, examinations for medical nexus opinions are 
not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512 (2004).  VA's duty to assist is met.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
To prevail on a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

III. Analysis

A. Pulmonary Disease

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease manifested to a 
degree of 10 percent or more the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service. 38 U.S.C.A. §§ 1112, 
1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case, 
with all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The veteran's SMRs are, for the most part, lost.  The only 
available record is the report of a pre-induction examination 
for his first period of service which is silent for any 
pulmonary abnormality.  

The earliest available postservice medical records are some 
VA treatment records for the period between 1985 and 1991; 
they reflect that the veteran was treated for an upper 
respiratory infection and trachea bronchitis.  The earliest 
record showing respiratory problems is dated in February 
1985, notes the veteran's complaints were of about a week's 
duration, and notes that he had not had any significant 
medical problems.

VA treatment records in March 2000 note that veteran was 
evaluated for chronic bronchitis.  He reportedly had a 
history of pneumonia/acute respiratory failure in 1983.  The 
impression was chronic bronchitis, possible asthma, and post-
nasal drip.  Pulmonary function tests (PFTs) were interpreted 
as normal.  An addendum by another physician notes that the 
veteran's symptoms of chronic bronchitis were somewhat 
uncommon in a non-smoker in the absence of occupational 
exposure, and comments that one possibility is that there was 
some associated asthma, which could be regarded as 
essentially an eosinophilic chronic bronchitis and that 
asthma remained a clinical diagnosis without PFT criteria per 
se.  A September 2000 record noted that the veteran had a 
normal spirometry and that there was moderate diffusion 
abnormality.  His primary care physician, Dr. C. O., 
indicated that he possibly had interstitial lung disease.  A 
CT scan of the thorax later that month revealed calcified 
subcarinal lymph nodes compatible with prior granulomatous 
disease; there was no evidence of interstitial lung disease.  

A September 2000 statement from Dr. H. G., a private 
physician, indicates that he had treated the veteran for 
approximately 18 years, including for chronic respiratory 
infection.  The veteran related to him that he had been 
exposed to herbicides in Vietnam and had no history of 
smoking or working with fumes or gases; the only such 
exposure would have been in service.  

A September 2000 statement from Dr. C. O. indicates that she 
treated the veteran for chronic pulmonary disease and that 
pulmonary function studies showed a significant abnormality 
in oxygen and likely interstitial lung disease.  She opined 
that it was highly likely that this condition was a result of 
exposure to Agent Orange in Vietnam. 

An October 2000 VA pulmonary record indicates that the 
veteran had shortness of breath and wheezing at night as well 
as a bitter fluid coming up his throat.  PFTs revealed no 
obstruction or restriction.  The impression was that his 
symptoms were a combination of GERD and asthma.  In December 
2001, the veteran reported that his symptoms had greatly 
improved; it was noted that PFTs in July revealed an 
obstructive pattern while PFTs in November did not.  The 
physician indicated that this pattern suggested asthma.  In 
an addendum, the Director of Pulmonary Studies opined that 
based on the findings an official diagnosis of asthma could 
be made.  

In December 2001, Dr. H. G. submitted a statement similar to 
his previous statement and added that the veteran reported 
having a history of Agent Orange exposure in Vietnam.

September 2002 chest X-rays revealed mild discoid atelectasis 
that involved the lingual; there was no pulmonary vascular 
congestion or pleural effusion.  

At a January 2006 Travel Board hearing, the veteran testified 
that he started to develop respiratory problems while still 
in Vietnam.  He also noticed respiratory problems in Germany, 
and added that he was provided inhalers in the military.  He 
began receiving treatment for respiratory problems in 1981, 
after his separation from service.  His wife testified that 
he had respiratory problems and hypertension when she married 
him, in 1981.  

The veteran contends that he has a chronic pulmonary disease 
which either began in service or resulted from his exposure 
to Agent Orange in Vietnam.  As the record shows he served in 
Vietnam, he is entitled to the presumptive provisions of 
38 U.S.C.A. § 1116.  However, the veteran's respiratory 
disability diagnosed, asthma, is not a disease enumerated in 
38 C.F.R. § 3.309(e), nor has any respiratory disease 
diagnosed/considered a possible diagnosis in this case 
enumerated in § 3.309(e).  Accordingly, there is no basis for 
application of the presumptive provisions of 38 U.S.C.A. 
§ 1116.

While the veteran may still establish service connection for 
his respiratory disease (most recently diagnosed as asthma) 
as due to Agent Orange exposure by submitting competent 
evidence showing such etiology (see Combee, supra).  He has 
not presented any such competent evidence.  Dr. H. G. 
submitted three statements and in each instance he merely 
noted that the veteran was seen for upper respiratory 
infections and that the veteran reported that he was exposed 
to herbicides in Vietnam.  At no time did he offer an opinion 
relating the disabilities treated to Agent Orange exposure.  
[Notably, when interstitial lung disease was considered a 
possible diagnosis, Dr. C. O, the veteran's VA primary care 
physician, offered an opinion that linked such disease to 
exposure to Agent Orange.  However, diagnostic studies since 
have clearly established that the veteran does not have that 
form of lung disease.  Consequently, that opinion has no 
probative value in the matter at hand.]  

The veteran has testified that he had respiratory problems in 
service and that he sought treatment for such shortly after 
service.  His wife has also testified that he has had 
respiratory disability since service.  Since his SMRs are 
unavailable, there are no medical records to corroborate this 
assertion.  The veteran's representative asserts that since 
the veteran served in combat (a matter not in dispute), his 
statements should be viewed in the context of 38 U.S.C.A. § 
1154(b).  The reduced evidentiary burden of 38 U.S.C.A. 
§ 1154(b) only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service, both of which generally require competent medical 
evidence.  See Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Even if the veteran did have respiratory symptoms in service, 
his own (or his wife's) assertions relating his current 
pulmonary disability/asthma to service/complaints therein are 
not competent evidence.  Medical evidence is needed to 
establish medical nexus.   See Espiritu v. Derwinski, 2 Vet. 
App. 492, 294 (1992).  

Even though Dr. H. G.'s statements indicate that he began 
treating the veteran in early 1980s, he did not specifically 
indicate when he began treating the veteran specifically for 
respiratory problems.  [Significantly, records which could 
have clarified the record in this regard (and which the VA 
sought and the veteran/his physician could have provided) 
were not provided when they were available.]   

In summary, the record does not show that the veteran's 
chronic respiratory disability became manifest in service and 
persisted, or is related to any event, injury, or disease in 
service, to include Agent Orange exposure.  The preponderance 
of the evidence is against this claim, and it must be denied.   

B. Hypertension

A preinduction examination (about 3 months prior to the 
veteran's entrance on active duty) found blood pressure 
readings of 120/96 and 120/88; there was no diagnosis of 
hypertension.  

1985-1986 VA records show blood pressure readings of 110/80, 
122/88, and 110/70.  There were no diagnoses of hypertension, 
and in February 1985 it was noted that the veteran had no 
significant medical problems.  A May 1986 VA record notes 
that it was unclear whether the veteran had a history of 
hypertension.  A 1991 record notes that he had a history of 
hypertension.  A September 1999 record notes that the veteran 
had hypertension.  A May 2000 record notes that he reported 
having hypertension since 1987.  

September 2000 and December 2001 statements from Dr. H. G. 
indicated that he was the veteran's physician for approximate 
18 years and had treated him for hypertension. 

At a January 2006 Travel Board hearing, the veteran testified 
that his blood pressure started going up in service and that 
he was given medication for it.  His wife testified that he 
had hypertension when she married him, in 1981.  

In an August 2006 statement, Dr. H. G., provided information 
similar to that in his prior statements in September 2000 and 
December 2001.  In a February 2007 statement, Dr. H. G.'s 
daughter advised that he had died in December 2006, that his 
office was vandalized several times, and that aside from a 
few reports from other physicians, she had none of the 
veteran's medical records.

The medical evidence of record reflects that the veteran has 
a diagnosis of hypertension.  However, there is no competent 
(medical) evidence that hypertension was manifested in 
service or in the veteran's first postservice year.  

The Board does not find credible the veteran and his wife's 
accounts that he has received treatment for hypertension 
since his separation from service for the following reasons:  
Their accounts conflict with the earliest available 
postservice medical records, VA treatment records dated in 
1985, which note that the veteran had no significant medical 
problems (and a blood pressure of 110/80).  Furthermore, it 
is clinically noted (in May 2000) that the veteran reported 
having hypertension diagnosed in 1987.  By virtue of their 
very nature, contemporaneous clinical records have greater 
probative value than later recollections of remote events.  
Finally, when records that would have corroborated the 
accounts (if they showed what the veteran alleges) were 
sought while they were still available (and after the veteran 
was advised that such corroborating evidence was critical to 
his claim), he did not submit them.  The general statements 
by his private physician (and while he was still alive also 
did not respond to a request for the records) are not an 
adequate substitute as they do not indicate when hypertension 
was first diagnosed/treated.  Thus, there is no medical 
evidence to support the contention that the veteran has been 
treated for hypertension since service.  Significantly, 
hypertension is not a disability capable of lay observation.

Consequently, service connection for hypertension on the 
basis that it became manifest in service, or on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.  The earliest clinical notations of elevated blood 
pressure readings/a possibility the veteran may have 
hypertension were approximately five or six years after 
service (and as was noted above, the veteran himself reported 
in 2000 that hypertension was diagnosed in 1987).  No medical 
professional has related the veteran's hypertension to the 
veteran's service.  because they are laypersons, the 
assertions by the veteran and his wife relating his 
hypertension to his service are not competent evidence (and 
as was noted above, their accounts that he has had 
hypertension treated since service are not credible.  

In light of the foregoing, the preponderance of the evidence 
is against this claim.  Accordingly, it must be denied.    


ORDER

Service connection for a pulmonary disease is denied.

Service connection for hypertension is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


